                                               Case 2:20-cv-01234-GMN-EJY Document 1 Filed 07/01/20 Page 1 of 3



                                               Adam P. Segal, Esq.
                                          1    Nevada Bar No. 6120
                                               Christopher M. Humes, Esq.
                                          2
                                               Nevada Bar No. 12782
                                          3    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                               100 North City Parkway, Suite 1600
                                          4    Las Vegas, Nevada 89106-4614
                                               Telephone: (702) 382-2101
                                          5    Facsimile: (702) 382-8135
                                               Email: asegal@bhfs.com
                                          6
                                               Email: chumes@bhfs.com
                                          7
                                               Attorneys for Plaintiffs
                                          8
                                          9                               UNITED STATES DISTRICT COURT
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                                                                 DISTRICT OF NEVADA
                                          11
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                               TRUSTEES OF THE NEVADA RESORT                         Case No.
                                          12   ASSOCIATION-INTERNATIONAL
                                               ALLIANCE OF THEATRICAL STAGE
              (702) 382-2101




                                          13   EMPLOYEES AND MOVING PICTURE                          COMPLAINT
                                          14   MACHINE OPERATORS OF THE UNITED
                                               STATES AND CANADA LOCAL 720
                                          15   PENSION TRUST; NEVADA RESORT
                                               ASSOCIATION-INTERNATIONAL
                                          16   ALLIANCE OF THEATRICAL STAGE
                                               EMPLOYEES AND MOVING PICTURE
                                          17   MACHINE OPERATORS OF THE UNITED
                                          18   STATES AND CANADA LOCAL 720
                                               PENSION TRUST,
                                          19
                                                                                   Plaintiffs,
                                          20
                                               vs.
                                          21
                                          22   THEATRICAL RESOURCES, INC., a
                                               California corporation,
                                          23
                                                                                  Defendant.
                                          24
                                               Plaintiffs allege:
                                          25
                                                          1.   This action arises under the Employee Retirement Income Security Act of 1974
                                          26
                                               (“ERISA”), 29 U.S.C. §§ 1001-1500, as amended by the Multiemployer Pension Plan
                                          27
                                               Amendments Act of 1980 (“MPPAA”) (29 U.S.C. §§ 1001-1461 (1982)).
                                          28
                                               21230980                                          1
                                               Case 2:20-cv-01234-GMN-EJY Document 1 Filed 07/01/20 Page 2 of 3




                                          1                                                  PARTIES

                                          2               2.    The Nevada Resort Association-International Alliance of Theatrical Stage

                                          3    Employees and Moving Picture Machine Operators of the United States and Canada Local 720

                                          4    Pension Trust (the “Plan”) is an “employee benefit pension plan” as defined in 29 U.S.C. §

                                          5    1002(2); and a “multiemployer plan” as defined in 29 U.S.C. §§ 1002(37) and 1301(a)(3).

                                          6               3.    The Board of Trustees (the “Trustees”) for the Plan is the “plan sponsor” within

                                          7    the meaning of 29 U.S.C. § 1002(16)(B)(iii), and the Trustees are fiduciaries of the Plan under 29

                                          8    U.S.C. § 1002(21)(A).

                                          9               4.    Defendant Theatrical Resources, Inc. (“Theatrical Resources”) is a California
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10   corporation, doing business in Las Vegas, Nevada.

                                          11                                     JURISDICTION AND VENUE
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12              5.    This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1451(c).
              (702) 382-2101




                                          13              6.    The District of Nevada is a proper venue pursuant to 29 U.S.C. § 1451(d), as the

                                          14   Plan is administered in Las Vegas, Nevada.

                                          15                                     SOLE CLAIM FOR RELIEF
                                                                                Payment of Withdrawal Liability
                                          16
                                                          7.    Paragraphs 1 through 6 are restated and incorporated by reference.
                                          17
                                                          8.    Theatrical Resources was a participating employer in the Plan.
                                          18
                                                          9.    Theatrical Resources withdrew from participation in the Plan, which required the
                                          19
                                               Plan to assess withdrawal liability against Theatrical Resources in the amount of $92,166.
                                          20
                                                          10.   By letter dated February 13, 2020, the Plan notified Theatrical Resources of the
                                          21
                                               assessed withdrawal liability and that payment could be made in full or in 9 quarterly payments of
                                          22
                                               $10,246 beginning on March 1, 2020, plus a final payment of $4,497.
                                          23
                                                          11.   Theatrical Resources failed to make its first quarterly payment.
                                          24
                                                          12.   On March 3, 2020, the Plan notified Theatrical Resources that it would be in
                                          25
                                               default if it failed to cure its nonpayment within sixty (60) days pursuant to MPPAA.
                                          26
                                                          13.   Theatrical Resources failed to cure its nonpayment within sixty days.
                                          27
                                          28   //

                                               21230980                                           2
                                               Case 2:20-cv-01234-GMN-EJY Document 1 Filed 07/01/20 Page 3 of 3




                                          1               14.    Pursuant to 29 U.S.C. § 1399(c)(5)(A), the Plan seeks a money judgment against

                                          2    Theatrical Resources of the entire assessed withdrawal liability plus interest, liquidated damages,

                                          3    attorney’s fees and costs.

                                          4               WHEREFORE, Plaintiffs prays for relief as follows:

                                          5               1.     For a judgment against Theatrical Resources Production Services, Inc., for the

                                          6    entire amount of the assessed withdrawal liability of $92,166, interest, liquidated damages and

                                          7    attorney’s fees and costs.

                                          8               2.     For additional interest, liquidated damages, attorney’s fees and costs that may

                                          9    accrue prior to entry of judgment.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10              2.     For other equitable relief as provided by ERISA; and,

                                          11              3.     For any other relief the Court deems appropriate.
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12
              (702) 382-2101




                                               Dated: July 1, 2020.                    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          13
                                          14                                           /s/ Christopher M. Humes
                                                                                       Adam P. Segal, Esq.
                                          15                                           Nevada Bar No. 6120
                                                                                       Christopher M. Humes, Esq.
                                          16                                           Nevada Bar No. 12782
                                          17                                           100 North City Parkway, Suite 1600
                                                                                       Las Vegas, Nevada 89106-4614
                                          18                                           Telephone: (702) 382-2101
                                                                                       Facsimile: (702) 382-8135
                                          19
                                                                                       Attorneys for Plaintiffs
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                               21230980                                           3
